Exhibit 10.22

THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE
THIS THIRD AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE (this “Amendment”) is
made as of February 28, 2014, by and between each of the entities listed on
Exhibit A attached hereto (collectively, “Seller”), and AMERICAN REALTY CAPITAL
VII, LLC, a Delaware limited liability company (“Buyer”).
WHEREAS, Buyer and Seller entered into that certain Agreement for Purchase and
Sale, with an Effective Date of January 14, 2014 (the “Initial Agreement”), as
amended by that certain First Amendment to Agreement for Purchase and Sale,
dated as of February 13, 2014 (the “First Amendment”), and that certain Second
Amendment to Agreement for Purchase and Sale, dated as of February 18, 2014 (the
“Second Amendment”; the Initial Agreement, as amended by the First Amendment and
the Second Amendment, the “Agreement”), with regard to the Properties, as more
particularly described in the Agreement;
WHEREAS, the Closing for the Unencumbered Properties occurred on February 21,
2014; and
WHEREAS, Buyer and Seller wish to amend the Agreement with respect to the
Encumbered Properties as provided herein.
NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:
1.
Immediate Repairs Credit. Seller agree to provide Buyer a credit at Closing
against the balance of the Purchase Price due and payable at the Closings of the
Encumbered Properties in the aggregate amount of $92,500.00 (the “Repair
Credit”), $17,500.00 of which shall be allocated to the Creekside Property. The
remaining Repair Credit shall be equitably allocated among the Encumbered
Properties other than the Creekside Property in proportion to the immediate
repairs costs identified in Buyer’s property condition reports for such
Encumbered Properties.



2.
Cushing Center Ground Lessor Estoppel. Seller agrees that the Estoppel
Certificate to be submitted to Ellis Hospital (“Ellis”), as ground lessor,
pursuant to Section 6(c) of the Initial Agreement shall include a certification
from Ellis that Ellis is not a “Landlord’s Affiliate,” as such term is defined
in that certain Ground Lease Agreement, dated September 1, 1995, by and between
St. Clare’s Hospital of Schenectady, N.Y., predecessor-in-interest to Ellis, as
landlord, and Columbia-McClellan Group, LLC, as tenant.




  

--------------------------------------------------------------------------------



3.
Medical Center of New Windsor. Reference is made to the Property known as
Medical Center of New Windsor, located at 575 Hudson Valley Avenue, New Windsor,
New York 12553 (the “New Windsor Property”). It shall be a condition precedent
to the Closing of the New Windsor Property that Seller shall obtain an estoppel
certificate from the Town of New Windsor (the “Town”) in the form attached
hereto as Exhibit B and made a part hereof, but including the Town’s consent (i)
to the assignment by Seller to Buyer of Seller’s subleasehold estate in the New
Windsor Property, (ii) to the sub-subleases then in effect with respect to the
New Windsor Property, and (iii) for the sublessee of the New Windsor Property to
freely re-sublet its subleasehold estate in the New Windsor Property (the “New
Windsor Town Estoppel”), and Seller shall use commercially reasonable efforts to
obtain the New Windsor Town Estoppel. If the condition precedent set forth in
the immediately preceding sentence is not satisfied by the Closing Date for the
New Windsor Property, Buyer shall have the right to terminate this Agreement
with respect to New Windsor Property by written notice to Seller, and upon such
termination Buyer shall receive a refund of the pro-rata portion of the Earnest
Money allocable to the New Windsor Property, and all rights, liabilities and
obligations of the parties under the Agreement shall terminate with respect to
the New Windsor Property, except as otherwise expressly set forth in the
Agreement.



4.
First Amendment and Second Amendment. Buyer and Seller acknowledge that the
first “WHEREAS” clause of the First Amendment and Second Amendment erroneously
stated that the Effective Date of the Initial Agreement was January 14, 2013.
The First Amendment and the Second Amendment are hereby amended to reflect that
the Effective Date of the Initial Agreement was January 14, 2014.



5.
Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Capitalized terms used herein
but not defined herein shall have the meanings given to such terms in the
Agreement. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this Amendment which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this Amendment to the other party upon
request.



[Signatures appear on following page]

  

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.


BUYER:
SELLER:


AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company
ON BEHALF OF ALL SELLERS LISTED ON EXHIBIT A HEREOF (BUT NOT IN ITS INDIVIDUAL
CAPACITY)


By: /s/ Edward M. Weil, Jr.
   Name: Edward M. Weil, Jr.
   Title: President
   
LASALLE MEDICAL OFFICE FUND II,
a Maryland real estate investment trust


   
By: /s/ Steven W. Bohen
   Name: Steven W. Bohen
   Title: President    
      
   
      
 







--------------------------------------------------------------------------------



    
EXHIBIT A
SELLERS


1.
PMB Arrowhead #2 LLC, a Delaware limited liability company – Arrowhead Medical
Plaza II

2.
Grand Rapids LaSalle Medical Office, L.L.C., a Delaware limited liability
company – 310 Lafayette MOB

3.
LMOF II Bowie Gateway, LLC, a Delaware limited liability company – Bowie Gateway
Medical Center

4.
Group Six Properties Stockbridge, LLC, a Georgia limited liability company –
Stockbridge Family Medical Center

5.
Village Center Parkway Office Building, L.L.C., a Georgia limited liability
company – Village Center Parkway

6.
Creekside Medical Building, L.P., a Georgia limited partnership – Creekside MOB

7.
Benedictine LaSalle Medical Office, L.L.C., a Delaware limited liability company
– Benedictine Cancer Center

8.
New Paltz LaSalle Medical Office, L.L.C., a Delaware limited liability company –
New Paltz Medical Center

9.
New Windsor LaSalle Medical Office, L.L.C., a Delaware limited liability company
– Medical Center of New Windsor

10.
Plank LaSalle Medical Office, L.L.C., a Delaware limited liability company –
Plank Medical Center

11.
Cushing LaSalle Medical Office, L.L.C., a Delaware limited liability company –
Cushing Center

12.
Slingerlands I LaSalle Medical Office, L.L.C., a Delaware limited liability
company – Slingerlands Crossing Phase I

13.
Slingerlands II LaSalle Medical Office, L.L.C., a Delaware limited liability
company – Slingerlands Crossing Phase II





--------------------------------------------------------------------------------



EXHIBIT B
FORM OF ESTOPPEL CERTIFICATE
(attached)


